Judgment, Supreme Court, New York County (Fraiman, J.), entered on June 4, 1980, unanimously affirmed, without costs and without disbursements. Concur — Ross, J.P., Markewich, Fein and Lynch, JJ.
Bloom, J., concurs in a memorandum as follows: If, as defendant contends, the judgment entered after trial, insofar as it deals with the disposition of the proceeds to be realized upon the sale of the Hawaiian property, fails to accurately reflect the decision of the trial court, the appropriate remedy is an application to resettle the judgment. In all other respects I agree with the determination of the Trial Judge.